     UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK

         EMANUEL GARCIA, on behalf of himself,
         FLSA Collective Plaintiffs, and the Class,                                                Dec. 5, 2019
                                         Plaintiffs,                                 ORDER

                            -against-                                           16 Civ. 601 (ER)

         CHIPOTLE MEXICAN GRILL, INC.,

                                         Defendant.


     Ramos, D.J.:

               Emanuel Garcia (“Named Plaintiff”) and eighty opt-in plaintiffs (“Opt-In Plaintiffs”) 1

     (collectively, “Collective Class” or “Plaintiffs”) bring this action under the Fair Labor Standards

     Act of 1938 (“FLSA”) and New York Labor Law (“NYLL”) claiming unpaid wages from

     Defendant Chipotle Mexican Grill, Inc. (“Chipotle” or “Defendant”). Doc. 1. The Named

     Plaintiff was employed by Defendant as a grill man/crew member, and later as an hourly

     manager. Id. ¶ 22. On November 4, 2016, the Court granted Named Plaintiff’s motion for

     conditional collective certification. Doc. 57. Pending before the Court is the parties’ joint

     request for approval of a Settlement Agreement and Release (“Agreement”). Doc. 254.

I.         The Proposed Settlement

               The maximum liability calculated for the Collective Class is $301,319. The Agreement

 provides for a settlement amount of $85,000, inclusive of $25,000 for Plaintiffs’ counsel for

 attorney’s fees and costs and individual allocations for the Plaintiffs. Id. at 4. The $85,000

 represents a percentage recovery of 28.21% of the alleged maximum recovery; the attorney’s


     1
       The joint proposed agreement indicated seventy-nine Plaintiffs were part of the settlement. Doc. 254. However,
     on October 15, 2019, the Court reinstated two Opt-In Plaintiffs who had been dismissed for failing to respond to
     discovery. Doc. 257. Thus, the total number of Plaintiffs is eighty-one, including the Named Plaintiff.
  fees and costs represents 29.4% of the settlement amount. Class members will receive a

  proportionate share of the settlement fund calculated on a formula that takes into account the

  number of weeks worked by each Plaintiff. Id. at 3.

II.      Discussion

             In this Circuit, parties cannot privately settle FLSA claims with prejudice absent the

   approval of the district court or the Department of Labor. Cheeks v. Freeport Pancake House,

   Inc., 796 F.3d 199, 200 (2d Cir. 2015). The parties therefore must satisfy the Court that their

      agreement is “fair and reasonable.” Beckert v. Ronirubinov, No. 15 Civ. 1951 (PAE), 2015 WL

      8773460, at *1 (S.D.N.Y. Dec. 14, 2015). “In determining whether the proposed settlement is

      fair and reasonable, a court should consider the totality of circumstances, including but not

      limited to the following factors: (1) the plaintiff’s range of possible recovery; (2) the extent to

      which ‘the settlement will enable the parties to avoid anticipated burdens and expenses in

      establishing their respective claims and defenses’; (3) the seriousness of the litigation risks faced

      by the parties; (4) whether ‘the settlement agreement is the product of arm’s-length bargaining

      between experienced counsel’; and (5) the possibility of fraud or collusion.” Id. (quoting

      Wolinsky v. Scholastic Inc., 900 F. Supp. 2d 332, 335 (S.D.N.Y. 2012)).

             In Lopez v. Nights of Cabiria, LLC, 96 F. Supp. 3d 170 (S.D.N.Y. 2015), cited with

      approval in Cheeks, 796 F.3d at 205–06, the court rejected a proposed FLSA settlement because

      the parties did not provide documentation supporting the reasonableness of the attorneys’ fees,

      and the settlement included impermissible provisions such as overbroad releases. Id. at 176–82.

      The proposed Settlement Agreement here is deficient for one of the same reasons as in Nights of

      Cabiria: the parties have not provided any documentation to support the reasonableness of the

      proposed attorneys’ fees.



                                                        2
                In the Second Circuit, “a proper fee request ‘entails submitting contemporaneous billing

       records documenting, for each attorney, the date, the hours expended, and the nature of the work

       done.’” Id. at 181 (quoting Wolinsky, 900 F. Supp. 2d at 336). “While there is a strong

       presumption that the ‘lodestar’ amount—that is, the number of attorney hours reasonably

       expended times a reasonable hourly rate—represents a reasonable fee, the court may adjust the

       fee award upward or downward based on other considerations.” Wolinsky, 900 F. Supp. 2d at

       336. Additionally, “even when the proposed fees do not exceed one third of the total settlement

       amount, courts in this circuit use the lodestar method as a cross check to ensure the

       reasonableness of attorneys’ fees.” Lazo v. Kim’s Nails at York Ave., Inc., No. 17 Civ. 3302

       (AJN), 2019 WL 95638, at *2 (S.D.N.Y. Jan. 2, 2019). The present submission does not include

       any billing records documenting the attorney’s fees. The Court is thus in no position to assess

       their reasonableness.

III.      Conclusion

                Accordingly, the Court will not approve the settlement unless the parties correct the

       deficiency identified above. The parties may proceed in one of the following ways:

          1. Submit a revised agreement to the Court on or before January 6, 2020. The submission
             shall provide documentation supporting attorney’s fees.

          2. File a joint letter on or before January 6, 2020, that indicates the parties’ intention to
             abandon settlement and continue to trial, at which point the Court will reopen the case
             and set down a date for a pre-trial conference.

          3. Stipulate to dismissal of the case without prejudice, which the Court need not approve
             under current Second Circuit case law. See Cheeks, 796 F.3d at 201 n.2.


                It is SO ORDERED.

       Dated:     December 5, 2019
                  New York, New York                                 _____________________
                                                                     Edgardo Ramos, U.S.D.J.

                                                         3
